Title: Treasury Department Circular to the Commissioners of Loans, 7 October 1790
From: Treasury Department,Hamilton, Alexander
To: Commissioners of Loans


Treasury DepartmentOctober 7th 1790
Sir
It is necessary to inform you that the late Loan Officers Certificates for Interest due on the public Debt are to be received only at the New Loan Office for the State wherein such Interest Certificates were issued. The Certificates contemplated, are those given in lieu of the Indents or facilities signed by M. Hillegas Josh. Hardy or Henry Kuhl.
As there will probably be presented to you forged (or altered) Certificates of the public Debt, I request that after having examined and ascertained as well as may be possible, the original number, payee, amount &ca. of such altered Certificates, by the Checks & Registers in your Office, you will transmit the same to the Treasury. Should any new or considerable forgeries or Counterfiets appear, every information you can give me will be desireable & that early.
You will after the receipt hereof transmit to the Auditor of the Treasury under cover to me all Certificates which you are directed by my letters to send to the Treasury.
I am Sir   Your Obedient Servant
Alex Hamilton
